 



EXHIBIT 10.4
FIRST AMENDMENT TO THE
TRW AUTOMOTIVE DEFERRED COMPENSATION PLAN
          TRW Automotive U.S. LLC (the “Company”) hereby adopts this First
Amendment to the TRW Automotive Deferred Compensation Plan (Effective as of
February 28, 2003) (the “Plan”), effective as of the dates set forth herein.
RECITALS
A. The Company adopted and maintains the Plan for the benefit of certain of its
eligible employees and retirees.
B. The Company desires to modify the election rules and procedures under the
Plan to comply with the American Jobs Creation Act of 2004, effective as of
January 1, 2005.
C. The Company desires to amend the Plan to change the default investment
election under the Plan from the Applicable Federal Long Term Rate to the
Fidelity Managed Income Portfolio, effective as of July 1, 2004.
D. The Company desires to amend the Plan to reflect the appointment of Fidelity
Investments as the new recordkeeper for the Plan, effective as of July 1, 2004.
NOW, THEREFORE, the Plan is hereby amended as follows:

  1.   Section 1.17 is amended to include the following sentence at the end
thereof:         Notwithstanding anything to the contrary herein, effective
January 1, 2005, a participant shall be deemed to have a “Financial Hardship”,
if he experiences an “unforeseeable emergency”, as defined by Section 409A of
the Code and regulations promulgated thereunder.     2.   Section 1.20 is
amended to include the following sentence at the end thereof:         Effective
January 1, 2005, the applicable long-term federal rate generally is not
available as an investment option under the Plan.     3.   Effective as of
July 1, 2004, Section 3.1(b)(iii) is hereby amended in it’s entirety to read as
follows:

 



--------------------------------------------------------------------------------



 



(iii) the Investment Fund Returns and/or Interest Rate to be credited to the
Participant’s entire Sub-Account applicable to the payout year, or, if the
deferred amount is to be paid out following retirement, the entire Retirement
Payment Sub-Account (if the Eligible Employee does not specify such matters,
100% of the amount deferred for such fiscal year and all amounts in the
applicable Sub-Account with the same payout year, or the Retirement Payment
Sub-Account, as the case may be, shall be invested in the Fidelity Managed
Income Portfolio or such other investment fund as the Investment Committee of
the Company shall specify from time to time).

  4.   Effective as of January 1, 2005, Section 3.1(c) is hereby amended by
replacing the date “September 30” with the date “July 1” where it appears
therein.     5.   Effective as of January 1, 2005, Section 3.3(a) is hereby
amended by replacing the date “October 1” with the date “July 1” where it
appears in the first sentence thereof and by replacing the date “February 1”
with the date “July 1” where it appears in the last sentence thereof.     6.  
Section 4.5 is hereby amended by adding the phrase “to the extent approved by
the Committee for any year” at the end of the sentence “For new allocations of
Deferred Compensation deferred to a Participant’s Account in the month of
February, Investment Fund Returns and Interest will be credited retroactive to
February 1” where it appears therein.     7.   Section 5.1 is hereby amended,
effective January 1, 2005, to add the following new subsections (i) and (j) to
the end thereof:

(i) Notwithstanding anything to the contrary herein, to the extent required by
the American Jobs Creation Act of 2004 and Code Section 409A with respect of
amounts earned or vested under the Plan in any plan year beginning on or after
January 1, 2005, a participant must elect the form in which such amounts shall
be paid upon retirement in the year immediately preceding the plan year in which
services are performed. Except as otherwise provided in applicable Treasury
Regulations, any such election shall be irrevocable. If the Participant fails to
make an election under this subsection (i), payment shall be made in the form of
a single sum.
(j) Notwithstanding anything to the contrary herein, to the extent required by
the American Jobs Creation Act of 2004 and Code Section 409A, distribution to a
participant who is a “key employee” must be delayed at least 6 months after the
last day worked.

 



--------------------------------------------------------------------------------



 



  8.   Section 5.4 is hereby amended, effective January 1, 2005, to add the
following new sentence to the end thereof:         Provided, however, that to
the extent required by the American Jobs Creation Act of 2004 and Code
Section 409A, distribution to a participant who is a “key employee” must be
delayed at least 6 months after the last day worked.     9.   Effective as of
July 1, 2004, the Plan is hereby amended by replacing all references to Putnam
Fiduciary Trust Company or Putnam with references to Fidelity Investments or
Fidelity.

EXECUTED this 18th day of November, 2004.

            TRW Automotive U.S. LLC
      By:   /s/ David L. Bialosky                      

 